UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2014 Date of Reporting Period: 09/30/2014 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF September 30, 2014 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.74% Consumer Discretionary - Automobiles & Components 2.19% 80,000 Dorman Products, Inc. * $ 3,204,800 72,500 Thor Industries, Inc. 3,733,750 6,938,550 Consumer Discretionary - Durables & Apparel 2.08% 160,000 La-Z-Boy Incorporated 3,166,400 50,000 Tupperware Brands Corporation 3,452,000 6,618,400 Consumer Discretionary - Media 2.62% 145,000 Cinemark Holdings, Inc. 4,935,800 50,000 Morningstar, Inc. 3,395,000 8,330,800 Consumer Discretionary - Retailing 4.90% 190,000 Ascena Retail Group, Inc. * 2,527,000 65,000 Monro Muffler Brake, Inc. 3,154,450 220,000 Pier 1 Imports, Inc. 2,615,800 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 4,726,800 57,500 Vitamin Shoppe, Inc. * 2,552,425 15,576,475 Consumer Discretionary - Services 5.10% 250,000 Carriage Services, Inc. 4,332,500 35,000 DineEquity, Inc. 2,855,650 37,500 Jack in the Box Inc. 2,557,125 175,000 Krispy Kreme Doughnuts, Inc. * 3,003,000 85,000 Popeyes Louisiana Kitchen, Inc. * 3,442,500 16,190,775 Consumer Staples - Food & Staples Retailing 2.28% 45,000 PriceSmart, Inc. 3,853,800 55,000 United Natural Foods, Inc. * 3,380,300 7,234,100 Consumer Staples - Food, Beverage & Tobacco 1.14% 45,000 TreeHouse Foods, Inc. * 3,622,500 Energy 5.21% 60,000 Atwood Oceanics, Inc. * 2,621,400 33,000 Dril-Quip, Inc. * 2,950,200 115,000 Enlink Midstream LLC 4,752,950 70,000 Rosetta Resources, Inc. * 3,119,200 40,000 SM Energy Company 3,120,000 16,563,750 Financials - Banks 4.71% 95,000 Community Bank System, Inc. 3,191,050 193,394 First Financial Bancorp. 3,061,427 175,000 FirstMerit Corporation 3,080,000 85,000 Glacier Bancorp, Inc. 2,198,100 55,000 IBERIABANK Corporation 3,438,050 Page 1 14,968,627 Financials - Diversified 1.55% 70,000 Artisan Partners Asset Management Inc. 3,643,500 25,000 Waddell & Reed Financial, Inc. 1,292,250 4,935,750 Financials - Insurance 1.16% 115,000 Brown & Brown, Inc. 3,697,250 Financials - Real Estate 0.84% 248,100 Summit Hotel Properties, Inc. 2,674,518 Health Care - Equipment & Services 14.41% 87,500 Acadia Healthcare Company, Inc. * 4,243,750 90,000 Cardiovascular Systems, Inc. * 2,126,700 45,000 Cyberonics, Inc. * 2,302,200 22,500 DexCom, Inc. * 899,775 185,000 Globus Medical, Inc. - Class A * 3,638,950 39,000 HeartWare International, Inc. * 3,027,570 54,400 Insulet Corporation * 2,004,640 235,000 Merit Medical Systems, Inc. * 2,791,800 21,500 MWI Veterinary Supply, Inc. * 3,190,600 160,000 Omnicell, Inc. * 4,372,800 45,000 Sirona Dental Systems, Inc. * 3,450,600 72,500 STERIS Corporation 3,912,100 45,000 Teleflex Incorporated 4,726,800 75,000 Thoratec Corporation * 2,004,750 130,000 Tornier N.V. * 3,107,000 45,800,035 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 1.81% 120,000 Prestige Brands Holdings, Inc. * 3,884,400 20,000 TECHNE Corporation 1,871,000 5,755,400 Industrials - Capital Goods 10.07% 71,000 A.O. Smith Corporation 3,356,880 95,000 Beacon Roofing Supply, Inc. * 2,420,600 92,500 Generac Holdings Inc. * 3,749,950 60,000 HEICO Corporation 2,802,000 64,500 Middleby Corporation (The) * 5,684,385 50,000 RBC Bearings Incorporated 2,835,000 57,500 Regal-Beloit Corporation 3,694,375 145,000 Rexnord Corporation * 4,125,250 70,000 Woodward Inc. 3,333,400 32,001,840 Industrials - Commercial & Professional Services 4.49% 65,000 G&K Services, Inc. - Class A 3,599,700 365,000 InnerWorkings, Inc. * 2,952,850 160,000 KAR Auction Services, Inc. 4,580,800 165,000 SP Plus Corporation * 3,128,400 14,261,750 Industrials - Transportation 6.33% 122,300 Echo Global Logistics, Inc. * 2,880,165 65,000 Hub Group, Inc. - Class A * 2,634,450 175,000 Knight Transportation, Inc. 4,793,250 195,000 Marten Transport, Ltd. 3,472,950 145,000 Roadrunner Transportation Systems, Inc. * 3,304,550 80,000 XPO Logistics, Inc. * 3,013,600 20,098,965 Information Technology - Hardware & Page 2 Equipment 0.77% 25,000 Palo Alto Networks, Inc. * 2,452,500 Information Technology - Semiconductors & Semiconductor Equipment 1.18% 75,000 Cavium, Inc. * 3,729,750 Information Technology - Software & Services 18.01% 145,000 Bottomline Technologies (de), Inc. * 4,000,550 115,000 Cardtronics, Inc. * 4,048,000 106,700 DealerTrack Holdings, Inc. * 4,631,847 90,000 Euronet Worldwide, Inc. * 4,301,100 160,000 EVERTEC, Inc. 3,574,400 150,000 Fortinet, Inc. * 3,789,750 80,000 Jack Henry & Associates, Inc. 4,452,800 24,500 MercadoLibre, Inc. 2,661,925 110,000 Qualys, Inc. * 2,926,000 70,000 SolarWinds, Inc. * 2,943,500 55,000 Syntel, Inc. * 4,836,700 255,000 Tangoe, Inc. * 3,455,250 155,000 VeriFone Systems, Inc. * 5,328,900 47,500 WEX Inc. * 5,240,200 12,500 Workday, Inc. * 1,031,250 57,222,172 Materials 2.89% 68,500 AptarGroup, Inc. 4,157,950 110,000 RPM International, Inc. 5,035,800 9,193,750 TOTAL COMMON STOCKS (cost $213,456,091) 297,867,657 SHORT -TERM INVESTMENTS 6.75% Commercial Paper - 6.20% $ 450,000 B.A.T. International Finance p.l.c. 10/01/14, 0.22% 450,000 1,000,000 Bacardi Corporation 10/01/14, 0.27% 1,000,000 875,000 Integrys Energy Group, Inc. 10/02/14, 0.25% 874,994 1,600,000 Bemis Company, Inc. 10/03/14, 0.25% 1,599,978 1,650,000 Integrys Energy Group, Inc. 10/06/14, 0.25% 1,649,943 1,000,000 VW Credit, Inc. 10/06/14, 0.25% 999,965 1,000,000 Georgia-Pacific LLC 10/07/14, 0.23% 999,962 400,000 Hyundai Capital America, Inc. 10/07/14, 0.22% 399,985 1,000,000 Rockwell Collins, Inc. 10/08/14, 0.24% 999,953 750,000 Valspar Corporation (The) 10/09/14, 0.26% 749,957 1,350,000 Bayer AG 10/10/14, 0.21% 1,349,929 1,375,000 Kroger Co. (The) 10/14/14, 0.23% 1,374,886 1,300,000 NorthWestern Corporation 10/16/14, 0.27% 1,299,854 1,200,000 Valspar Corporation (The) 10/17/14, 0.25% 1,199,867 1,175,000 CBS Corporation 10/20/14, 0.25% 1,174,845 575,000 Bemis Company, Inc. 10/21/14, 0.24% 574,923 500,000 VW Credit, Inc. 10/22/14, 0.24% 499,930 1,175,000 Bell Canada 10/23/14, 0.26% 1,174,813 1,325,000 Integrys Energy Group, Inc. 11/03/14, 0.28% 1,324,660 19,698,444 Variable Rate Security - 0.55% 1,752,814 Fidelity Institutional Money Market Fund - Class I 1,752,814 TOTAL SHORT-TERM INVESTMENTS (cost $21,451,258) 21,451,258 TOTAL SECURITY HOLDINGS (cost $234,907,349) - 100.49% 319,318,915 Page 3 LIABILITIES, NET OF OTHER ASSETS - (0.49)% (1,560,296 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of September 30, 2014, investment cost for federal tax purposes was $234,620,319 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,385,945 ) Net unrealized appreciation $84,698,596 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $297,867,657 Variable Rate Security 1,752,814 Level 2 - Commercial Paper 19,698,444 Level 3 - None Total 319,318,915 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/05/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/05/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/05/2014
